Citation Nr: 1524906	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  07-01 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to an initial evaluation in excess of 30 percent for headaches.

3.  Entitlement to an initial evaluation in excess of 30 percent for a cervical spine disability.

4.  Entitlement to an initial evaluation in excess of 20 percent for right upper extremity radiculopathy associated with his cervical spine disability.

5.  Entitlement to an initial evaluation in excess of 20 percent for left upper extremity radiculopathy associated with his cervical spine disability.

6.  Entitlement to an effective date prior to September 15, 2014, for the award of 20 percent evaluations for upper extremity radiculopathy.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty for training from June 1983 to August 1983 and active duty from March 2003 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for lumbar spine, cervical spine, and headache disorders.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) in September 2007; a transcript of that hearing is associated with the claims file.

Service connection for lumbar spine, cervical spine and headache disorders was initially denied in an August 2010 Board decision.  In an October 2010 Joint Motion for Remand, the August 2010 Board decision was vacated by the agreement of the Secretary of VA and the Veteran.  The case was returned to the Board in March 2011, at which time the Board awarded service connection for cervical spine and headache disabilities, but remanded the lumbar spine claim for further development.  

The increased evaluation claims for the cervical spine and headache disabilities stem from initial assignment of disability ratings in an April 2012 rating decision.  The Veteran completed appeals of those issues during the pending appeal of the lumbar spine claim and thus, the Board has jurisdiction over those issues as well.  

(The decision below addresses the headache claim.  The remaining issues are addressed in the remand that follows the decision.)  


FINDINGS OF FACT

Throughout the claim period, the Veteran's headaches more closely approximate characteristic prostrating attacks that occur on an average of once a month rather than very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for the Veteran's headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim for a higher rating arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the Veteran was sent a letter in August 2014 that provided information as to what evidence was required to substantiate the claim herein decided and of the division of responsibilities between VA and a claimant in developing a claim.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a hearing in September 2007.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of a rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's headaches have been evaluated as 30 percent disabling, effective from August 30, 2005.  The Veteran's evaluation was assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Under Diagnostic Code 8100, a rating of 50 percent is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months; a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months; a noncompensable rating is warranted for less frequent attacks.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

Turning to the evidence of record, in his August 30, 2005 formal application VA benefits, VA Form 21-526, the Veteran indicated that he had "frequent" headaches.  

In an August 19, 2005 VA treatment record, it was noted that the Veteran reported that he had begun having headaches.  VA treatment records prior to that date confirm no complaints of headaches.  A September 30, 2005 VA treatment record shows complaints of "some headaches starting from the neck area and going to the top of his head" without blurring of vision.  No specific examination of his headaches occurred at that time, however.

In an October 2005 statement, the Veteran stated with respect to his headaches that he had "a short temper with family and others" as a result of his headaches; he gave no statements with regard to their frequency or severity, however.

In January 2006, the Veteran underwent a VA general medical examination.  At that time, he reported that his headaches began in 2003, 2 months after he hit his head in Iraq.  He took HCD, salsalate, Flexeril and Naproxen.  On examination, the Veteran reported a weekly migraine headache that lasted hours; the examiner noted that "most attacks are prostrating."  The neurological examination of the Veteran was normal at that time, with the exception of his service-connected bilateral carpal tunnel syndrome.  He was diagnosed with headaches, and the examiner noted that he was not employed.  The examiner indicated that the Veteran had no impairment in his grooming, toileting, dressing or bathing as a result of his headaches, though he had a mild impairment in his ability to feed himself, moderate impairment in his ability to travel and shop, and severe impairment in his ability to do chores, exercise, and participate in sports and recreation.  Those same limitations, however, were also noted as being in conjunction with his spinal conditions.

The Veteran underwent another VA examination of his headaches in February 2006.  During that examination, the Veteran reported onset of headaches in 2003, which he described as having a "gradual onset of headaches, front of head between eyes and over top of head."  He reported having a moderate headache that comes and goes weekly, without any aggravating factors.  He has onset of blurry vision and loss of depth perception during his headaches.  The Veteran reported that they were intermittent with remissions.  He treated his headaches with Tylenol/Advil as necessary, with a fair response.  

On examination, the examiner noted that he had a weekly headache frequency that lasted hours, which the Veteran did not treat with continuous medication; he only took Tylenol or Advil as necessary with rest.  The examiner stated that the "attacks are not prostrating; ordinary activity is possible."  The Veteran's neurological examination with respect to his headache disability was normal.  The Veteran was diagnosed with headaches, and the examiner noted that there were no problems or impairment of his activities of daily living as a result of his headache disability.  With regard to occupational impairment, the examiner stated that the Veteran "[w]orked as [a] supervisor for [a] poultry processing plant.  Employer won't let [him] work while taking narcotics.  Taking narcotics for spinal pain."

In February, July, and September 2006 VA neurosurgery notes, the Veteran reported "some headaches in the back of his eyes," though no specific examination for headaches was performed at those times.  A separate September 18, 2006 VA Neurosurgery note, however, shows that the Veteran denied "recurrent headaches."

In the Veteran's September 2007 DRO hearing, the Veteran reported that his headaches were "mild, but nothing severe."  

The private treatment records from Anderson Rural Health Clinic are void of any complaints or treatment for headaches.  

The Board has additionally reviewed the extensive Social Security Administration (SSA) records that are of record.  In his initial claim for SSA benefits, the Veteran does not mention his headache disability, limiting his claim to his spinal conditions.  Those records contain several duplicates of the Veteran's 2004 to 2007 VA treatment records, including the above-noted VA examinations and treatment records.

The Veteran finally underwent a VA examination of his headache disability in September 2014.  During that examination, it was noted that the Veteran had migraines, including migraine variant headaches since 2003, when his truck hit a hole in the road while in Iraq and he bounced up, hitting his head on the roof of the vehicle.  The Veteran reported that he was taking HCD, Aleve, or Tylenol for his headaches.  He also reported having headache pain, constant head pain, pain that worsens with physical activity, nausea, vomiting, sensitivity to light and sound, and sensory changes.  The Veteran's typical head pain lasted less than a day and occurred on both sides of his head.  The examiner noted that the Veteran did not have characteristic prostrating attacks of migraine/non-migraine headache pain.  The examiner checked the box indicating that the Veteran's occupation was impacted by his headaches, and noted that the Veteran reported, "With headaches, I cannot do anything."  Despite this, however, the examiner noted that the Veteran's VA mental health care records noted that while he was unable to work, he enjoyed doing things around his home.

In light of the above evidence, the Board finds that an evaluation in excess of 30 percent for the headache disability is not warranted.  Specifically, the evidence of record is questionable as to whether the Veteran has any characteristic prostrating attacks at all.  The Board notes that neither the February 2006 or September 2014 examiner found that the Veteran had characteristic prostrating headache attacks.  

Even if the Board were to find, however, that the Veteran's headaches were, in fact, prostrating in nature, the evidence of record does not disclose that the Veteran has "very frequent completely prostrating and prolonged attacks."  The evidence throughout the record demonstrates that the Veteran's headaches lasted at most less than a day and usually a few hours.  

Moreover, it does not appear that the Veteran has "completely" prostrating attacks.  The Veteran was able to function as noted in the VA mental health records and as noted by the September 2014 examiner, despite the Veteran's reports that he was unable to do anything whenever he had a headache.  Such lay evidence appears to be inconsistent throughout the record, usually being more exacerbated in his reporting during headache examination but noted at other times as "mild, but nothing severe."  

In fact, the Board finds that this statement made during his September 2007 hearing to be most significant, particularly when contrasted to the other reports of headache severity made during examination-the Veteran's statements to the DRO appear to be more credible as to the actual severity of his headaches than his statements to the VA examiners.  The Board further observes that it appears that is also the stance of those examiners, who indicated that the Veteran's headaches were not prostrating attacks, significantly undercutting the lay reports of symptomatology during the February 2006 and September 2014 examinations.  

The Board additionally notes the Veteran's statements when he filed his claim that his headaches were frequent.  However, the Veteran headaches were only reported to VA physicians as beginning approximately 2 weeks before filing his claim for service connection.  This initial report of headaches beginning in August 2005 also significantly undercuts the Veteran's credibility with respect to his reports of onset of symptomatology made during his VA examinations throughout the claim period.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Thus, the Board finds that the Veteran's lay statements regarding the severity and frequency of his symptoms made during those examinations to be less credible and of less probative value in light of his September 2007 hearing testimony, the VA examiners' medical findings and conclusions, and the significant lack of reporting or seeking any treatment for headaches throughout the pertinent period.

Finally, throughout the record, the Veteran does not state that he is economically unable to perform employment or that he is unable to adapt to his occupation as a result of headache disability.  Specifically, the Veteran was forced out of his position at a poultry plant as a result of his spinal conditions, not his headache disability.  The Board finds it significant that the Veteran did not claim his headaches as a reason he was unable to work in 2006 when he filed for SSA benefits.  

Moreover, the evidence of record does not demonstrate any clinical finding of "severe economic inadaptability" as a result of the Veteran's headache disability.  While the Board acknowledges the Veteran's statements in his September 2014 examination that he is unable to do anything when he has a headache, the Board again notes the lack of credibility of that statement, as discussed above, as well as his ability to do things around his house and other activities of daily living, as noted in his VA mental health records.  

The Board additionally notes that it appears that the January 2006 examiner's noted limitations of daily activities were the aggregated effects of the Veteran's cervical and lumbar spine conditions, as well as his headaches.  When a more specific examination was performed a month later, the Veteran's headaches were not shown to have any effect on his ability to perform his activities of daily living, and the Veteran's employment issues were related to his taking of narcotics for his spinal conditions and not related to the medications he took for his headaches.  

Consequently, the Veteran is not shown to be unable to participate in activities of daily activity around the house as a result of his headache disability; nor is there any evidence of record to support a finding of severe economic inadaptability due to his headache disability throughout the claim period.  

In conclusion, after review of the evidence of record, the Board finds that the disability picture shown respecting the Veteran's headache disability more closely approximates to characteristic prostrating attacks that occur on an average of once a month over the last several months, rather than as very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Accordingly, an evaluation in excess of 30 percent for the Veteran's headache disability throughout the claim period is denied.  See 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected headaches, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria contemplate the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial evaluation in excess of 30 percent for headaches is denied.


REMAND

Initially, in a September 2014 rating decision, the Veteran was awarded service connection for bilateral upper extremity radiculopathy associated with his cervical spine disability; those disabilities have been separately evaluated as 20 percent disabling, effective September 15, 2014.  Likewise, in a separate September 2014 rating decision, the Veteran was denied entitlement to TDIU.  In February 2015 notices of disagreement, the Veteran disagreed with both the assigned evaluations and effective dates for his upper extremity disabilities, and the denial of entitlement to TDIU.  The record available to the Board as of June 4, 2015, does not reflect that a statement of the case has been issued.  

As timely notices of disagreement with the increased evaluation and earlier effective date claims respecting the bilateral upper extremity radiculopathy claims, as well as entitlement to TDIU, have been received, the Veteran has appropriately initiated the appellate process respecting those claims, and VA has a duty to issue a statement of the case as to those issues so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issues of increased evaluation for separately evaluated bilateral upper extremity radiculopathy, an effective date prior to September 15, 2014 for the award of those separate evaluations, and entitlement to TDIU are remanded at this time.

In light of the Board's remand of the above issues, consideration of the rating for the cervical spine disability will be deferred.  This is so because the criteria for rating the cervical spine specifically require concurrent consideration of neurologic impairments due to the cervical spine disability.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014).  

Respecting the lumbar spine claim, the Board notes that the previous remand requested that a VA examination and medical opinion be obtained; such was accomplished by a physician's assistant in June 2014.  The June 2014 examiner gave a clarifying addendum opinion in July 2014.  

After reviewing both the June 2014 opinion and July 2014 addendum, the Board finds that further action is required.  First, the June 2014 report does not provide a rationale for the opinion reached, and while the July 2014 addendum does attempt to provide a clarifying explanation for the opinion, the Board does not find that clarification to be adequate.  Second, the examiner does not address the Veteran's lay statements, particularly with respect to continuity of symptomatology.  More importantly, the Board notes that it asked for specific items of evidence to be discussed in those opinions when it remanded the case in March 2011, which discussion was not provided.  

For these reasons the Board finds that a remand is necessary in order to obtain another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order). 

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should address the issues of higher ratings for separately evaluated bilateral upper extremity radiculopathy, an effective date prior to September 15, 2014 for the award of those separate evaluations, and entitlement to TDIU.  The AOJ is directed to promulgate a statement of the case on those issues and to provide the appellant with the appropriate notice of appellate rights.  If the claims are not resolved to the appellant's satisfaction, he should be provided with a statement of the case and an appropriate opportunity to respond thereto.  

2.  Ask the Veteran to identify any VA or private treatment that he may have had for his lumbar spine and cervical spine disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination with a physician in order to determine whether his claimed lumbar spine disorder is related to service or his service-connected disabilities.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner must identify all lumbar spine disorders found, to include any arthritic condition.  If the examiner finds that that no diagnosis of any condition with respect to his thoracolumbar spine can be made, such should be specifically stated in the examination report and the reasoning for such finding explained.

During the examination, the examiner must obtain a detailed history from the Veteran with regards to in-service injury and continuity of symptomatology with respect to his claimed lumbar spine disorder.

For each lumbar spine disorder found, including any arthritis, the examiner should opine whether it more likely, less likely, or at least as likely as not (50 percent or greater probability) began in service or during the one-year period following his discharge from active duty, or is otherwise related to military service, including the head injury in Iraq that resulted in the Veteran's cervical spine and headache disabilities.  

The examiner should specifically address the August 2005 x-ray evidence of mild levoscoliosis and degenerative changes at the L4-5 and L5-S1 regions, obtained approximately 2 weeks after the expiration of the presumptive period in this case, and what effect, if any, that has on the examiner's findings and conclusions with regard to whether the Veteran's lumbar spine disorder is related to service or was manifested to a compensable degree within one year following his discharge from active duty service.  

The examiner should also opine whether the Veteran's disorders found on examination are (1) caused by; or, (2) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by his service-connected cervical spine disability and/or left foot plantar fasciitis, to include any overcompensation due to those disabilities and/or any symptomatology associated with those disabilities such as abnormal gait or weightbearing.  

The examiner should specifically address the Veteran's contentions lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or from the one-year period following discharge from service.  

All opinions must be accompanied by an explanation, including with specific references to the record.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for a lumbar spine disorder and increased evaluation of the cervical spine disability.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


